                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION



 RENARDO SIMS,

               Plaintiff,                               CIVIL ACTION NO.: 6:I8-cv-79


        V.



 KEVIN MARLER; OFFICER DEITEMAN;
 OFFICER KELTS; and CAPTAIN EADY,

               Defendant.



                                         ORDER


       After the Court entered an Order adopting the Magistrate Judge's Report and

Recommendation, doc. 35, Plaintiff filed his Response in Objection to the Report and

REcommendation, doc. 37. The Court has reviewed Plaintiffs Objections and the record but finds

no reason to disturb its earlier ruling. Plaintiffs Objections offer no new material facts or

arguments which would alter the Court's prior decision and, as such, the Court OVERRULES

Plaintiffs Objections. The Court's February 7, 2020 Order remains the Order of this Court, and

this case remains CLOSED.


       SO ORDERED,this _LX_day of February, 2020.




                                     J. RANDAL HALL. CHIEF JUDGE
                                     UNITED STATES DISTRICT COURT
                                    ■SOUTHERN DISTRICT OF GEORGIA
